Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Groups I (i.e., claims 1-14 and 40 drawn to a method for preparing an antibody conjugate or antibody fragment conjugate) in the reply filed on May 31, 2022, is acknowledged.  Additionally, Applicant’s election of Species A (i.e., a single and specific cysteine blocking agent as cysteamine); Species B (i.e., a single and specific reducing agent as TPPTS); Species C (i.e., a single and specific oxidizing agent as DHAA); and Species D (i.e., a single and specific activated chemical moiety as a brominated peptide) in the reply filed on May 31, 2022, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Please note in light of the search Species A is expanded to include cysteine or glutathione, Species B is expanded to include TCEP, and Species D is expanded to include  as indicated below.  

Status of Claims
Claims 1-40 were originally filed on February 3, 2020. 
The amendment received on February 3, 2012, amended claims 5, 7, 9, 11, 13, 19, 21, 23, 25, 27, 32, 34, 36, 38, and 40.
Claims 1-40 are currently pending and claims 1-14 and 40 are under consideration as claims 15-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 31, 2022.

Priority
The present application claims status as a 371 (National Stage) of PCT/US2018/045212 filed August 3, 2018, and claims priority under 119(e) to U.S. Provisional Application No. 62/541,522 filed on August 4, 2017. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on May 31, 2022 is being considered by the examiner. 

Drawings
The drawings; in particular, Figures 3-4 and 6, are objected to because of the following reason:
The drawings have a line quality that is too light to be reproduced (weight of all lines and letters must be heavy enough to permit adequate reproduction) or text that is illegible (reference characters, sheet numbers, and view numbers must be plain and legible).  More specifically, the indication of “peptide” is too light to be reproduced in Figures 3 and 6; and the indication of “91%” is too light to be reproduced in Figure 4. see 37 CFR 1.84(l) and (p)(1)); See Figure(s) 3-4 and 6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the instant case, claims 8 and 14 encompass utilizing ultrafiltration/diafiltration.  However, it is unclear whether the use of the “/” correlates to the use of a combination of ultra- and dia-filtration, or correlates to ultrafiltration and/or diafiltration; meaning encompasses one of the two filtration techniques.  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention with respect to the scope of the filtration techniques recited in claims 8 and 14.  
Please note that the Examiner is interpreting the scope of claims 8 and 15 such that the filtration techniques encompass ultrafiltration and/or diafiltration in order to advance prosecution. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-9, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Junutula et al., Nat. Biotechnol. 26:925-932 (2008) (cited in the Action mailed on 11/30/21).
For claims 1, 3, 5, and 7-9, with respect to a method for preparing an antibody conjugate by (a) obtaining a composition comprising an antibody, (b) exposing the antibody to a cysteine blocking agent that forms a stable mixed-disulfide with at least one cysteine residue of the antibody, (c) adding a reducing agent to the composition to form a reduction mix and allowing a reduction reaction to occur such that the reduction mix comprises a reduced antibody, (d) adding an oxidizing agent to the reduction mix to form an oxidized mix and allowing an oxidizing reaction to occur such that the oxidizing mix comprises an oxidized antibody, and (e) adding an activated chemical moiety to the oxidized mix to form a conjugation mix and allowing a conjugation reaction to occur such that an antibody conjugate is formed as recited in instant claim 1; with respect to where the antibody with a capped free cysteine comprises a cap such as cysteine or glutathione as recited in instant claim 3; with respect to where the reducing agent is TCEP as recited in instant claim 5; with respect to where following step (c) and before step (d) a buffer exchange step is performed to remove the reducing agent as recited in instant claim 7; with respect to where the buffer exchange step is diafiltration as recited in instant claim 8; and with respect to where the oxidizing agent is DHAA as recited in instant claim 9:
Junutula et al. discloses a method of preparing an antibody-drug conjugate by engineering cysteine substitutions at positions on light and heavy chains that provide reactive thiol groups where the drug is monomethyl auristatin E (i.e., an activated chemical moiety) (See Junutula article, abstract; pg. 931, col. 1, 4th paragraph).  As depicted in Figure 1(a), an antibody is obtained and a free cysteine residue is capped with cysteine or glutathione (See Junutula article, pg. 926, col. 2, 1st paragraph; Figure 1(a)) thereby constituting steps (a) and (b) of instant claim 1 where a stable mixed-disulfide is formed.  As such, the first step of Junutula et al. satisfies steps (a) and (b) of instant claim 1 and where the cap is cysteine or glutathione as recited in instant claim 3.  Then the capped antibody is reduced by adding tenfold molar excess TCEP in PBS at 25ºC (i.e., the cysteine and glutathione caps are removed) (See Junutula article, pg. 926, col. 2, 1st paragraph; pg. 931, col. 1, 5th paragraph; Figure 1(a)).  As such, the second step of Junutula et al. satisfies step (c) of instant claim 1 where the reducing agent is TCEP as recited in instant claim 5.  Following reduction with TCEP, the solution containing the reduced antibody undergoes diafiltration (See Junutula article, pg. 926, col. 2, 1st paragraph; pg. 931, col. 1, 5th paragraph; Figure 1(a)) thereby satisfying the claim limitations as recited in instant claims 7-8.  Next, Junutula et al. discloses that the interchain disulfide bonds were allowed to reform by accelerated oxidation using a twofold molar excess over the reducing agent concentration of CuSO4 or DHAA as demonstrated by non-reducing SDS-PAGE analysis (See Junutula article, pg. 926, col. 2, 1st paragraph; pg. 931, col. 1, 5th paragraph; Figure 1(a)).  As such, the third step of Junutula et al. satisfies step (d) of instant claim 1 and where the oxidizing agent is DHAA as recited in instant claim 9.  As a final step, the oxidized antibody was conjugated with biotin-PEO-maleimide or MC-vc-PAB-MMAE was incubated with the activated modified antibody for 1 h at 25ºC and the antibody conjugate was purified to remove excess reagents (See Junutula article, pg. 926, col. 2, 1st paragraph;  pg. 931, col. 1, 5th paragraph; Figure 1(a)).  As such, the final step of Junutula et al. satisfies step (e) of instant claim 1.  

For claim 2, with respect to where the mixed disulfide is an antibody with a capped free cysteine:
Junutula et al. discloses that the antibody (i.e., trastuzumab) was modified such that a free cysteine was substituted with either valine at position 110 in the light chain or alanine at position 114 in the light chain (See Junutula article, pg. 926, col. 1, last paragraph).  It is this free substituted cysteine that is capped with cysteine or glutathione in Junutula’s first step as discussed supra (See Junutula article, pg. 926, col. 2, 1st paragraph; pg. 931, col. 1, 5th paragraph; Figure 1(a)).  Therefore, the disclosure of Junutula et al. satisfies the claim limitation as recited in instant claim 2.  

For claims 13-14, with respect to where a purification step is performed to remove the activated chemical moiety following step (e) as recited in instant claim 13; and with respect to where the purification step includes HIC as recited in instant claim 14:
Junutula et al. discloses that HIC was used to resolve antibodies with different stoichiometries of drug conjugation (See Junutula article, pg. 927, col. 2, last paragraph; pg. 931, col. 2, 2nd paragraph; Table 1).  As such, Junutula et al. utilized HIC in order to purify antibodies having various numbers of conjugated activated chemical moieties thereby constituting the removal activated chemical moieties conjugated to the antibody in order to achieve a homogenous composition of antibody drug conjugates.  Therefore, the disclosure of Junutula et al. satisfies the claim limitations as recited in instant claims 13-14.   

	Accordingly, the disclosure of Junutula et al. anticipates instant claims 1-3, 5, 7-9, and 13-14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1-3, 5, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Junutula et al., Nat. Biotechnol. 26:925-932 (2008), as applied to claims 1-3 and 5 above, and in view of Clo et al., WO Publication No. 2017/055582 A1 published on April 6, 2017, as applied to the elected species in claims 3 and 5 and to claims 11-12 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1-3 and 5, please see discussion of Junutula et al. above.

	For claims 3 and 5, with respect to where the cap is cysteine, cysteamine, and/or glutathione as recited in instant claim 3; and with respect to where the reducing agent is TPPTS as recited in instant claim 5:
	As discussed supra for claim 3 and 5, Junutula et al. teaches that the free cysteines are capped with cysteine and/or glutathione, and the reducing agent is TCEP. However, Junutula et al. does not expressly teach that the free cysteines are capped with cysteamine, and the reducing agent is TPPTS.  
	Clo et al. teaches protein conjugates and methods of preparing such conjugates (See Clo specification, pg. 1, last paragraph).  The methods of preparing such conjugates include an efficient process for protein-protein conjugation by means of thiol reactive linkers (See Clo specification, pg. 1, last paragraph to pg. 2, 1st paragraph).  By using e.g. halo-acetamide with different leaving groups the linkage of reactants can be controlled and linkage via one or more thiol-ether(s) (See Clo specification, pg. 2, 1st paragraph; pg. 3, 2nd paragraph).  Protein conjugates include Fc-conjugates where the Fc domains can be covalently bond to a protein of interest via two cysteine residues (See Clo specification, pg. 2, 3rd paragraph).  In a specific embodiment, growth hormone is conjugated to a Fc domain where a free cysteine residue is optionally protected as a mixed disulfide where the free cysteine is protected by utilizing cysteamine, cysteine, homocysteine, and/or glutathione, and where a selective disulfide bond of the Fc domain has been reduced using a suitable agent such as TCEP, TPPTS, and TPPDS, and DTT (See Clo specification, pg. 62, last paragraph to pg. 63, 1st paragraph).  Thus, the teachings of Clo et al. suggest that cysteamine, cysteine, homocysteine, and/or glutathione are all cysteine blocking agents and that TCEP, TPPTS, and TPPDS are all reducing agents used to reduced disulfide bonds in proteins.  

	For claim 11, with respect to where the activated chemical moiety is a peptide comprising a halogen wherein the halogen is Br:
	Junutula et al. teaches that the activated chemical moiety conjugated to the antibody is biotin-PEO-maleimide or MC-vc-PAB-MMAE (See Junutula article, pg. 926, col. 2, 1st paragraph;  pg. 931, col. 1, 5th paragraph; Figure 1(a)).  It is noted that the peptide of claim 11 is not limited, and therefore, encompasses any peptide.  It is further noted that the instant specification interchanges the terms “polypeptide” and “protein”.  As such, biotin constitutes a peptide of instant claim 11.  Moreover, it is noted that the peptide comprises a halogen, but the halogen does not need to be directly linked to the peptide.  Rather, additional chemical moieties can be included.  However, Junutula et al. does not expressly teach that the activated chemical moiety comprises a halogen such as Br. 
	Clo et al. teaches that a linker is a chemical moiety used to covalently link the proteins, and refers to the chemical unit of the protein-conjugate, which is covalently linked to an amino acid residue of each of the proteins of the protein conjugate (See Clo specification, pg. 14, 3rd to 4th paragraph).  Depending on the attachment point, the reactivity of the linker ends will vary where a reactive end is a chemical sub-structure that is useful for conjugation of the linker to an amino acid residue of a protein (See Clo specification, pg. 14, 5th to 6th paragraph).  Examples of reactive ends of a linker include cysteine or thiol-reactive ends, aldehyde or ketone, C-terminus, N-terminus, and the reactive ends of Gln, Lys, Ser or Cys (See Clo specification, pg. 14, last paragraph to pg. 15, 6th paragraph).  Moreover, Clo et al. teaches that there are several known routes enabling coupling to cysteines including free cysteines (See Clo specification, pg. 15, last two paragraphs).  Two key reactive ends are alpha-substituted acetamides (e.g., alpha-halogen acetamides) with a suitable leaving group (LG-acetamide) and alpha-beta-unsaturated carbonyl compounds such as maleimides (See Clo specification, pg. 15, last paragraph to pg. 16, 1st paragraph).  The reactive end may thus be such as a maleimide or a LG-acetamide, wherein the leaving group is e.g., a sulfonic ester or a halide (forming an alpha halo-acetamide) where the halogen can be Cl, Br or I (See Clo specification, pg. 16, 1st to 6th paragraph).  In a specific embodiment, growth hormone is conjugated to a Fc domain where the growth hormone is conjugated to the free cysteine residue of the Fc domain via a linker having inorganic leaving groups such as Cl, Br, I and/or organic leaving groups such as mesylate or tosylate (See Clo specification, pg. 62, last paragraph to pg. 63, 1st paragraph).  The growth hormone is then conjugated to the linker via nucleophilic substitution and then this conjugate intermediate is treated with the Fc domain where the conjugate intermediate conjugates to the Fc domain via a reduced free cysteine residue in the Fc domain (See Clo specification, pg. 63, 1st paragraph).  Therefore, the teachings of Clo et al. suggest where a protein or polypeptide can be conjugated to an antibody or antibody fragment via conjugation to a free cysteine residue where linkers conjugation both proteins include two key reactive ends are alpha-substituted acetamides (e.g., alpha-halogen acetamides such as Br) with a suitable leaving group (LG-acetamide) and alpha-beta-unsaturated carbonyl compounds such as maleimides.

	For claim 12, with respect to where the ratio of activated chemical moiety to antibody or antibody fragment is 2 to 3:1 (mole/mole):
	Junutula et al. teaches that the drug of interest is conjugated to the antibody in a ratio of 2:1 (See Junutula article, Figure 1(a)).  Table 1 indicates that the majority species of antibody conjugate is the species having 2 drugs to every antibody where the average drug-antibody ratio (DAR) is 1.6 (See Junutula article, pg. 927, col. 2, last paragraph; Table 1).  Although it is not clear whether this ratio is a molar ratio, given that it is clear that there are 2 drugs to every antibody, it would necessarily follow that the ratio is a molar ratio.  Thus, the teachings of Junutula et al. satisfy the claim limitation as recited in instant claim 12. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Junutula et al. does not expressly teach where the cap is cysteamine as elected Species A as recited in instant claim 3.  However, Clo et al. cures this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
Junutula et al. does not expressly teach where the reducing agent is TPPTS as elected Species B as recited in instant claim 5.  However, Clo et al. cures this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
Junutula et al. does not expressly teach where the activated chemical moiety is a peptide comprising a halogen wherein the halogen is Br as recited in instant claim 11.  However, Clo et al. cures this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the cap is cysteamine as elected Species A as recited in instant claim 3,  it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Junutula et al. and utilize cysteamine as a cysteine blocking agent in combination with cysteine and/or glutathione in order to form a stable mixed disulfide with a free cysteine residue of the antibody.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because cysteamine, cysteine, and glutathione were known to function as cysteine blocking agents to form a mixed disulfide with a free cysteine residue as taught by Clo et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that cysteine and glutathione of Junutula et al. were used as cysteine blocking agents to form a mixed disulfide with a free cysteine of the antibody, and therefore, utilizing cysteamine in combination with cysteine and/or glutathione would support forming a mixed disulfide with a free cysteine of the antibody by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

With respect to where the reducing agent is TPPTS as elected Species B as recited in instant claim 5, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Junutula et al. and utilize TPPTS as a reducing agent instead of TCEP in order to reduce the protected mixed disulfide with at least one cysteine residue of the antibody.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because TCEP, TPPTS, and TPPDS were known to function as reducing agents to reduce disulfide bonds as taught by Clo et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that TCEP of Junutula et al. was used as a reducing agent to reduce a mixed disulfide of a free cysteine on the antibody, and therefore, substituting TPPTS as the reducing agent instead of TCEP would support the reduction of the mixed disulfide of a free cysteine on the antibody by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

With respect to where the activated chemical moiety is a peptide comprising a halogen wherein the halogen is Br as recited in instant claim 11, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Junutula et al. and utilize biotin-PEO-acetamide-LG where the leaving group is a halogen such as bromine as the activated chemical moiety instead of biotin-PEO-maleimide in order to conjugate biotin to a free cysteine of the antibody.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because conjugating a protein or polypeptide to a free cysteine of a Fc domain was known to be achieved by using linkers having two key reactive ends are alpha-substituted acetamides (e.g., alpha-halogen acetamides) with a suitable leaving group (LG-acetamide such as Br-acetamide) and alpha-beta-unsaturated carbonyl compounds such as maleimides as taught by Clo et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the biotin of Junutula et al. was conjugated to the free cysteine of the antibody such that biotin is modified with PEO-maleimide, and therefore, modifying biotin with LG-acetamide instead of maleimide as the activated chemical moiety would support the conjugation of biotin to a free cysteine of the antibody by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Junutula et al., Nat. Biotechnol. 26:925-932 (2008), as applied to claim 1 above, and in view of “Protein Purification by Ion-Exchange Chromatography”, available online at http://www.reachdevices.com/Protein/ProteinPurification.html, 10 pages (first available 2010) (hereinafter referred to as “the Protein Purification reference”), as applied to claim 4 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 1, please see discussion of Junutula et al. above.

	For claim 4, with respect to where cation exchange chromatography is performed to remove excess cysteine blocking agent following step (b) and before (c):
	Junutula et al. teaches that the modified antibody having a capped free cysteine substituted with either valine at position 110 in the light chain or alanine at position 114 in the light chain is purified over Protein A columns followed by ion exchange chromatography (See Junutula article, pg. 926, col. 1, last paragraph; pg. 931, col. 1, 4th paragraph).  Following these chromatography techniques, the modified antibody undergoes exposure to TCEP (i.e., instant step (c)) (See Junutula article, pg. 926, col. 1, last paragraph; pg. 931, col. 1, 4th paragraph).
	The Protein Purification reference teaches that ion exchange chromatography occurs due to electrostatic attraction between buffer-dissolved charged proteins and oppositely charged binding sites on a solid ion exchange adsorbent (See Protein Purification reference, pg. 1, 2nd paragraph).  An ion exchange adsorbent (also called media, resin, gel or matrix) usually consists of spherical porous inert beads with charged groups (functional groups) densely grafted onto the beads’ surfaces; the charges of functional groups are neutralized by free counter-ions (See Protein Purification reference, pg. 1, 2nd paragraph).  Moreover, the Protein Purification reference teaches that there are two ion exchange adsorbents; more specifically, positive (anion exchanger) and negative (cation exchanger) (See Protein Purification reference, pg. 4, Table).  In cation-exchange chromatography, positively charged proteins are attracted to the negatively charged solid media (See Protein Purification reference, pg. 5, 1st paragraph).  Thus, given that Junutula et al. teaches that the modified antibody is purified utilizing Protein A chromatography and ion exchange chromatography, an ordinary skilled artisan would be motivated to utilize cation exchange chromatography since there are a limited number of ion exchange chromatography techniques as further articulated below. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Junutula et al. does not expressly teach where cation exchange chromatography is performed to remove excess cysteine blocking agent following step (b) and before step (c) as recited in instant claim 4.  However, the Protein Purification reference cures this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where cation exchange chromatography is performed to remove excess cysteine blocking agent following step (b) and before step (c) as recited in instant claim 4, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Junutula et al. and purify the modified antibody having a capped free cysteine by using cation exchange chromatography as the ion exchange chromatography technique prior to reducing the modified antibody with TCEP whereby the purification necessarily results in the removal of excess cysteine blocking agent.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because cation exchange chromatography was known to be one of a limited number of ion exchange chromatography techniques as taught by the Protein Purification reference.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the modified antibody having a capped free cysteine of Junutula et al. was purified using ion exchange chromatography prior to reducing it with TCEP, and therefore, utilizing cation exchange chromatography as the ion exchange chromatography technique prior to reducing the antibody with TCEP would support the purification of the modified antibody including the removal of excess cysteine or glutathione by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Junutula et al., Nat. Biotechnol. 26:925-932 (2008), as applied to claim 1 above, and in view of Hunneche et al. WO Publication No. 2015/086853 A1 published on June 18, 2015 (cited in the IDS received on 5/31/22), as applied to claims 6 and 10 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 1, please see discussion of Junutula et al. above.

For claim 6, with respect to where the ratio of reducing agent to antibody is 2 to 4:1 (mole/mole):
As discussed supra for claim 1, Junutula et al. teaches that the capped antibody is reduced by adding tenfold molar excess TCEP in PBS at 25ºC (i.e., the cysteine and glutathione caps are removed) (See Junutula article, pg. 926, col. 2, 1st paragraph; pg. 931, col. 1, 5th paragraph; Figure 1(a)).  Junutula et al. also teaches that DTT can be used as the reducing agent (See Junutula article, ).  However, the Junutula et al. does not expressly teach that the molar ratio of reducing agent (i.e., TCEP in Junutula) to antibody is 2 to 4:1.
Hunneche et al. teaches a method of preparing a protein conjugate where the protein is covalently bound to a chemical moiety via a thioether by forming a mixed disulfide comprising the protein, utilizing a reducing agent, adding an activated chemical moiety, and allowing the conjugation reaction occur (See Hunneche specification, pg. 2, 3rd paragraph).  The reducing agent includes agents such as DTT, TPPTS, and TPPDS (See Hunneche specification, pg. 13, 6th to 7th paragraph).  Moreover, Hunneche et al. teaches that the amount of the reducing agent added in at least 2 equivalents of the amount of the mixed disulfide such as 2-10 equivalents of reducing agent thereby encompassing a molar ratio of 2 to 10:1 of the reducing agent to the mixed disulfide protein (See Hunneche specification, pg. 18, 7th to 8th paragraph to pg. 19, 1st to 3rd paragraph).  Therefore, Hunneche et al. suggests that the molar ratio between the reducing agent and mixed disulfide protein (note: an antibody is broadly a protein) can range from 2 to 10:1.  Thus, an ordinary skilled artisan would be motivated to optimize the molar ratio given that the molar ratio taught by Junutula et al. overlaps with the molar ratio range taught by Hunneche et al. as further articulated below. 

For claim 10, with respect to where the ratio of oxidizing agent to antibody is 3 to 6:1 (mole/mole):
As discussed supra for claim 1, after reduction of the mixed disulfide of the antibody, the interchain disulfide bonds were allowed to reform by accelerated oxidation using a twofold molar excess over the reducing agent concentration of CuSO4 or DHAA as demonstrated by non-reducing SDS-PAGE analysis (See Junutula article, pg. 926, col. 2, 1st paragraph; pg. 931, col. 1, 5th paragraph; Figure 1(a)).  As such, since the molar ratio of the reducing agent to antibody taught by Junutula et al. is 10:1, the molar ratio of the oxidizing agent to antibody is 12:1.  However, the teachings of Hunneche et al. does not expressly teach that the molar ratio of the oxidizing agent to antibody is 3 to 6:1. 
As discussed supra for claim 6, Hunneche et al. teaches that the amount of the reducing agent added in at least 2 equivalents of the amount of the mixed disulfide such as 2-10 equivalents of reducing agent thereby encompassing a molar ratio of 2 to 10:1 of the reducing agent to the mixed disulfide protein (See Hunneche specification, pg. 18, 7th to 8th paragraph to pg. 19, 1st to 3rd paragraph).  As such, when combining the teachings of Junutula et al. with Hunneche et al., the molar ratio of the reducing agent to antibody ranges from 2 to 10:1, which then results in a molar ratio of the oxidizing agent to antibody ranging from 4 to 20:1 (i.e., twofold the amount of reducing agent) whereby this molar ratio overlaps with the instantly claimed ratio of 3 to 6:1.  Thus, an ordinary skilled artisan would be motivated to optimize the molar ratio given that the molar ratio suggested by the combination of Junutula et al. and Hunneche et al. overlaps with the instantly claimed molar ratio range as further articulated below. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Junutula et al. does not expressly teach where the ratio of reducing agent to antibody is 2 to 4:1 (mole/mole) as recited in instant claim 6.  However, the teachings of Hunneche et al. cure this deficiency because an ordinary skilled artisan would routinely optimize the molar ratio of reducing agent to antibody as further articulated below. 
Junutula et al. does not expressly teach where the ratio of oxidizing agent to antibody is 3 to 6:1 (mole/mole) as recited in instant claim 10.  However, the teachings of Hunneche et al. cure this deficiency because an ordinary skilled artisan would routinely optimize the molar ratio of reducing agent to antibody as further articulated below. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the ratio of reducing agent to antibody is 2 to 4:1 (mole/mole) as recited in instant claim 6, it is noted that Junutula et al. utilizes a molar ratio of TCEP to antibody of 10:1.  Hunneche et al. utilizes a molar ratio of reducing agent to mixed disulfide protein ranging from 2 to 10:1.  The molar ratio of the reducing agent to antibody is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal molar ratio of the reducing agent to antibody needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to adjust the molar ratio of the reducing agent to antibody, such as those taught by Hunneche et al. including 2 to 4:1, because an ordinary skilled artisan would have been able to utilize the teachings of Hunneche et al. to obtain various molar ratio parameters with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the molar ratio of the reducing agent to antibody would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.

With respect to where the ratio of oxidizing agent to antibody is 3 to 6:1 (mole/mole) as recited in instant claim 10, it is noted that Junutula et al. utilizes a molar ratio of DHAA to antibody of 12:1 (i.e., twofold that of the reducing agent).  Hunneche et al. utilizes a molar ratio of reducing agent to mixed disulfide protein ranging from 2 to 10:1 thereby equating to a molar ratio of oxidizing agent to antibody ranging from 4 to 20:1.  Notably, the molar ratio of DHAA to antibody taught by Junutula et al. lies within this molar ratio of 4 to 20:1.  The molar ratio of the oxidizing agent to antibody is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal molar ratio of the oxidizing agent to antibody needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to adjust the molar ratio of the oxidizing agent to antibody in light of the teachings of Hunneche et al. because an ordinary skilled artisan would have been able to utilize the teachings of Hunneche et al. to obtain various molar ratio parameters with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the molar ratio of the oxidizing agent to antibody would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Junutula et al., Nat. Biotechnol. 26:925-932 (2008), as applied to claim 1 above, and in view of Bhakta et al. US Publication No. 2016/0130358 A1 published on May 12, 2016, as applied to claim 40 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 1, please see discussion of Junutula et al. above.

For claim 40, with respect to where the antibody comprises a cysteine residue at position 70 where position 70 is of the antibody light chain relative to reference sequence SEQ ID NO: 7 and having a Kabat number of D70:
Junutula et al. teaches that a cysteine was engineered into the light chain of the antibody at position V15C, V110C, S114C, S121C, S127C, A153C, S168C and V205C or into the heavy chain at position S112C, S113C, S115C, and T116C (See Junutula article, pg. 926, col. 1, last paragraph to pg. 927, col. 1, 1st paragraph).  The antibody with an engineered cysteine in the heavy chain at position A114C was used for further evaluation since this antibody resulted in successful biotinylation (See Junutula article, pg. 927, col. 1, last paragraph).  However, Junutula et al. does not expressly teach that the engineered cysteine is made in the light chain at position D70. 
Bhakta et al. teaches novel, isolated cysteine engineered antibodies comprising a free cysteine amino acid in the heavy or light chain and methods of preparing these antibodies and conjugates thereof (See Bhakta specification, paragraph [0008]-[0009]).  Bhakta et al. examined cysteine substitutions at a number of positions in the antibody light chain including at position D70, i.e., SEQ ID NO: 109 (See Bhakta specification, paragraph [0398]-[0399]; Table 4).  Bhakta’s D70C substitution corresponds to the D70 residue in instant reference sequence SEQ ID NO: 7.  Table 8 indicates that the DAR when the engineered cysteine is at D70 is 1.6, an aggregation percentage of 17.4, and stability with two drugs conjugated is 70.73% (See Bhakta specification, Table 8).  Table 9 indicates that the DAR when the engineered cysteine is at D70 is 1.87 at 0 hour and 1.38 at 96 hours, and stability at 0 hour is 86.16% and at 96 hours is 73.74% (See Bhakta specification, Table 9).  Bhakta et al. found that all the cysteine engineered antibodies depicted in Tables 8-9 have a DAR over 1, less than or equal to 50% aggregation, and at least 77% stability in rat matrix over time for ELISA replicates (See Bhakta specification, paragraph [0409]).  Tables 14 and 16 also indicate that the average DAR of an antibody-drug conjugate when the engineered cysteine is at D70 is 1.7 and 1.6, respectively (See Bhakta specification, Tables 14 and 16).  Thus, although Bhakta et al. prepared a large number of engineered cysteine antibodies, Bhakta demonstrates that when cysteine is engineered at position D70, the resulting antibody is stable, with low aggregation, and a DAR over 1 thereby demonstrating that the D70C substitution is effective to conjugate a drug to the antibody.  Therefore, Bhakta et al. suggests utilizing the D70C substitution in the light chain of the antibody.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Junutula et al. does not expressly teach where the antibody comprises a cysteine residue at position 70 where position 70 is of the antibody light chain relative to reference sequence SEQ ID NO: 7 and having a Kabat number of D70 as recited in instant claim 40.  However, the teachings of Bhakta et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the antibody comprises a cysteine residue at position 70 where position 70 is of the antibody light chain relative to reference sequence SEQ ID NO: 7 and having a Kabat number of D70 as recited in instant claim 40, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Junutula et al. and engineer a free cysteine at position D70 in the light chain of the antibody instead of at position V15, V110, S114, S121, S127, A153, S168 and V205 in order to conjugate biotin to the free engineered cysteine of the antibody.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because antibodies having an engineered free cysteine at D70 were known to be stable, have a DAR above 1, and low aggregation as taught by Bhakta et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the engineered cysteine antibody of Junutula et al. exhibited an average DAR of 1.6, and therefore, engineered a free cysteine at position D70 would support the antibody being stable with a low aggregation and a DAR above 1 by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654